NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 VW CREDIT, INC.,
                                                 Civil Action No. 2:19-cv-19523-CCC-ESK
                 Plaintiff.

         v.

 TE2 L1f CTE2 LAND LLC                                  OPINION AND ORDER FOR
 CARMINE DEMAIO; AND FRANK                                       SE
 HOLTHAM,

                 Defendants.

        I.     Background

        This matter comes before the Court on the application of Plaintiff VW Credit Inc. (“VCI”

or “Plaintiff’), seeking preliminary injunctive relief of an Order of Possession and Writ of

Replevin (the “Application”).     ECF No. 29.        Plaintiff filed the Application and supporting

documents on November 19, 2019. Id.

       On November 21, 2019, the Court entered an Order to Show Cause with Temporary

Restraints and Other Relief indicating that without opposition from Defendants by November 26,

2019, the Application would be decided on the papers and “relief may be granted by default.” ECF

No. 32 at 2. To date, Defendants have not filed any opposition to the relief requested in Plaintiffs

Application and the hearing scheduled for December 2, 2019 on the Application was adjourned

due to the lack of opposition. Accordingly, the Court decides Plaintiffs Application and considers

it unopposed. For reasons set forth below, Plaintiffs Application is granted.

       II.     Legal Standard

       The decision whether to grant or deny a request for a preliminary injunction rests in the


                                                 1
    discretion of the Court. See Kos Pharms., Inc.    V.   Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004).

    A party seeking the extraordinary remedy of a preliminary injunction bears the burden of

    establishing that the following four factors weigh in favor of granting the injunction: “[1] that [it]

    is likely to succeed on the merits, [2] that [it] is likely to suffer irreparable harm in the absence of

preliminary relief, [3] that the balance of the equities tips in [its] favor, and [4] that an injunction

is in the public interest.” ferring Pharms., Inc. v. Watson Pharms., Inc., 765 F.3d 205, 210

(3d Cir. 2014) (quoting Winter v. NRDC, 555 U.S. 7, 20 (2008)).

           III.    Analysis

           The Court relies upon factual assertions underlying Plaintiffs complaint (the

“Complaint”), which are incorporated by reference in the Application. ECF No. 29 at 1.

           Plaintiff has shown a reasonable likelihood of success on the merits of its replevin claim.

ECF No. 1      ¶J 77-81; ECF No. 29 at 23.1    Federal Rule of Civil Procedure 64(b) allows for replevin

in accordance with the replevin procedures applicable under New Jersey state law. To succeed on

a claim for replevin, Plaintiff must allege the existence of a debt and the existence of a security

interest, perfected or unperfected, and a chattel in possession of the debtor. N.J.S.A. 2B:50-l;

New Jersey Court Rule 4:61-2. In this case, VCI has shown both the existence of a debt owed to

it by Defendant CTE2, LLC (“CTE2”) and a security interest in the collateral presently held by

CTE2. ECF No. 1 at ¶J 10-15; see also ECF No. 29 at 3 (“VCI is a perfected secured creditor with

a right to immediate possession of its collateral. CTE2 is in possession of these goods, has failed

to pay for the same, and refuses to release them, despite clearly agreeing to do so in the MLSA..

       These circumstances demonstrate VCI’s likelihood of success on the merits.”). VCI has



1
 This order analyzes only the adequacy of Plaintiffs replevin claim as Plaintiff solely moves for
emergent relief for an Order of Possession and Writ of Replevin. ECF No. 29; see also Kraft v.
Wells Fargo & Co., No. 16-5729, 2016 WL 6841076, at *3 (D.N.J. Nov. 21, 2016).

                                                      2
provided contract agreements and other documentation showing it loaned the collateral to

Defendants in exchange for payment from vehicle sales and that it is owed outstanding monies.

See ECF Nos. 1, 1-1-5 (Complaint and accompanying exhibits showing various agreements

between parties); ECF Nos. 4-2, 29-2 (declarations of William Zozokos, Senior Manager at VCI

outlining agreements and current status of debts owed). The Court finds that VCI is owed a debt

by CTE2 and has a security interest in the collateral held by CTE2, that demand for delivery of

possession of the goods and chattels identified has been made on CTE2, and that CTE2 has failed

and refused to make delivery of such goods and chattels. Accordingly, the Court finds that Plaintiff

has shown that it is likely to succeed on the merits of its replevin claim.

        Next, Plaintiff has shown that it is likely to suffer irreparable harm absent injunctive relief.

A plaintiff demonstrates irreparable harm and is entitled to injunctive relief when it is threatened

with harm that “cannot be redressed by a legal or an equitable remedy following trial.” Nat ‘1

Reprographics, Inc. v. Strom., 621 F. Supp. 2d 204, 222 (D.NJ. 2009). Here, Plaintiff has shown

that it will suffer irreparable harm if it is not allowed to take possession of the collateral as the

collateral consists of vehicles that “are continuing to sit without maintenance and unattended by

CTE2, are depreciating in value by the day and are at risk of further damage and depreciation.”

ECF No. 29-1 at 4. Irreparable harm exists where a defendant dissipates assets and makes it

difficult for recovery of damages in the event a judgment is entered in favor of a plaintiff. See

Health Professional & Allied Employees AFT/AFL-CIO v. MHA, LLC, No. 17-3301, 2017 WL

6550488, at *3 (D.N.J. Dec. 21, 2017) (finding irreparable harm where the depletion of assets by

defendant would render a judgment for plaintiff futile). That risk exists here as Plaintiffhas alleged

that Defendants’ dealership is closed down and the business is no longer functioning or paying its

bills. ECF No. 29-1 at 1. In addition, requests for injunctive relief are most often granted where



                                                   3
the requests involve property that is subject to depreciation and physical damage, as is the case

here. See Minard Run Oil Co. v. United States Forest Serv., 670 F.3d 236, 256 (3d Cir. 2011)

(“{W]here interests involving real property are at stake, preliminary injunctive relief can be

particularly appropriate.”). Thus, the Court finds that Plaintiff has demonstrated that it will be

irreparably harmed absent the granting of a preliminary injunction.

         Furthermore, the granting of preliminary relief to Plaintiff outweighs any burden on the

Defendants. Defendants Carmine DeMaio and CTE 2 Land, LLC have consented to the injunctive

relief requested in the Application (ECF No. 39) and Defendants Frank Hoitham and CTE2, LLC

have not appeared in this case, nor have they opposed the Application.            2
                                                                                      The car dealership

previously operated by CTE2, LLC is no longer functioning and there is no present need for the

collateral at its current site. ECF No. 29 at 1. Hence, the Court agrees that the balance of the

equities tips in favor of Plaintiff.

         Finally, the Court also finds that allowing Plaintiff to take possession of the collateral

would be in the public interest. It is well-settled that “[t]he public has a strong interest in seeing

that property rights are respected.” WS. Int’l, LLCv. li Simon Zook Co., No. 11-3014, 2011 WL

1832282, at *6 (E.D. Pa. May 12,2011) (citing Ride the Ducks ofPhiladelphia, LLCv. Duck3oat

Tours, Inc., 138 F. App’x. 431, 434-435 (3d Cir. 2005)). Additionally, the Third Circuit has

recognized that if a plaintiff can demonstrate both a likelihood of success on the merits and

irreparable injury, “it almost always will be the case that the public interest will favor the plaintiff.”

Allegheny Inc. v. DQE, Inc., 171 F.3d 153, 158 (3d Cir. 1999). Accordingly, the Court finds that

the public interest favors granting injunctive relief to Plaintiff.




2
    On November 26, 2019, the Clerk of the Court entered default as to Frank Holtham and CTE2.

                                                    4
        For all of the foregoing reasons, the Court finds that Plaintiff has satisfied the standards for

preliminary injunctive relief.

       THEREFORE, IT IS on this         6th
                                              day of December 2019,

       ORDERED that:

        1.     Plaintiffs request for preliminary injunctive relief of possession and replevin (ECF

       No. 29)is GRANTED.

       2.      Defendant CTE2 shall immediately deliver to Plaintiff the goods set forth on Exhibits

       A and B attached hereto (collectively, the “Goods”) which are believed to be located at 2155

       Route 22 West and 1180 Springfield Road in Union, New Jersey.

       3.      A Writ of Replevin shall hereby issue commanding the U.S. Marshal, the Sheriff of

       Union County, or such other law enforcement officer as maybe capable of executing on such

       Order to take possession of the Goods and deliver them to Plaintiff.

       4.      To effectuate the purposes of the Writ of Replevin, Plaintiff shall arrange with

       Defendant CTE 2 Land, LLC, for access to the real property and the Goods at a mutually

       agreeable date and time, but on or before December 10, 2019. In the event that Defendant

       CTE 2 Land, LLC cannot provide access to the property or the Goods on or before December

       10, 2019, Plaintiff may cause the disabling or changing of any locks that might secure any

       premises on which the Goods are located, including the removal of locks or cutting any chains

       which are restricting access, and shall restore all such locks or chains immediately after

       removal ofthe Goods. CTE 2 Land, LLC, is permitted to have a representative at the premises

       at all times during the removal of the collateral as an observer only.

SO ORDERED.


                                                       CLAIRE C. CECCHI, U.S.D.J.


                                                   5
EXHIBIT “A”
 Volkswagen of Union




                                                               r
                                                                    Model
                           2017         AUDI                  A4 PREMIUM PLUS
                           2017         AUDI                     Q5PREMIUM
                           2016         AUDI                     Q3PRESTIGE
  WA1L2AFP8HAO76194        2017         AUDI                  Q5 PREMIUM PLUS
 WAUB8GFFXG1O4O349    -    2016         AUDI                     A3 PREMIUM
  WA1C2AFP9HAOO6$17        2017         AUDI                     Q5 PREMIUM
  WAU23AFC4JN043233        2018        AUDI                      A7 PRESTIGE
 WAU34AFD66N007577         2016        AUDI                     A8 C QUAURO
 WAU43AFD5HNOO187S         2017        AUDI                     A8 I QUATRO
 WA1ECCFSSHR00099O         2017        AUDI                      03 PREMIUM
 WA1ECCFS5HROOS977         2017        AUDI                      Q3 PREMIUM
 WA1LHAF73HDO38417         2017        AUDI                   Q7 PREMIUM PLUS
 WAUG8AFC1HNO1413O         2017        AUDI                   AG PREMIUM PLUS
 WAUWFAFC7HNO73O71         2017        AUDI                   57 PREMIUM PLUS
 1V2LR2CA5KC525543         2019        VOLK                         ATLAS SE
 1VWCV7A39FC088339         2015        VOLK                       PASSATSEL
 WVWHR7AN6KEO29147         2019        VOLK                      ARTEON SEL
 3VWDB7AJ8KM234503         2017   -    VOLK                         JEUASE
 WVGSV7AX2HKOO37S2         2017        yOLK                 TIGUAN WOLFSBURG
 3VWB67AJ2JM241299         2018        VOLK                         ]E1TA SE
 3VWL1?AJ2HM406166        2017        VOLK                         JETASEL
 3VWC57BU4KMOOT34S        2019         VOLK                          JETTA S
 1VWBT7A35HC008555        2017         VOLK                        PASSAT SE
 1VWC7A33GC063069         2016        VOLK                        PASSATSEL
 1VW077A37HC012860        2017        VOCK                      PASSAT R-LINE
WV65V7AX1HK003662         2017        VOLK                  TIGUAN WOLFSBURG
WVGSV7AX3HW5O9O34         2017        VOLK                  TIGUAN WOLFSBURG
3VW217AU6GM029944         2016        VOLK                        GOLF S/SE
WVGBV7AX1HKOO4326         2017        VOCK     -                   TIGUAN S
1VWAT7A39GC068395         2016        VOLK             -           PASSATS
3VW107A14GM336364         2016        VOLK                        iEUA SEC
WVGUV7AXOHW5O3S29         2017        VOLK                     TIGUAN SPORT
WVGBV7AX9HW5O8163         2017        VOLK                        TIGUAN S
3VWC57BUSKMOO1326         2019        VOLK                          JETTA S
WVGSV7AX2HW513365         2017        yOLK                  TIGUAN WOLFSBURG
3VWD67AJ2GM395433         2016        VOLK                         JEHASE
1V2UR2CA2KC51O731         2019        VOLK                         ATLAS SE
1V2UR2CAXKC527311         2019        VOLK                         ATLAS SE
3VW4T7Ai8HM225295         2017        VOLK         -              JEUA GLI
1VWBT7A33GCO6700S         2016        VOLK                        PASSAT SE
3VWDG7AJGGM4O9G56         2016        VOLK                         JEUA SE
WVGEF9BP4GDOO8829         2016        VOLK                    TOUAREG SPORT

                                                           Page 1               VCI FPR Union ‘JW f 11-8-19)
                                                                                       -
    Volkswagen of Union




          SN/yIN           Yearj Make                       Model
  WVGSV7AX9HW5OS6O4           2017         yOLK       TIGUAN WOLFSBURG
    VGUV7AX2HKOOB8O1          2017         VOLK          TIGUAN SPORT
    2UR2CA9KC514SS1           2019         VOLK              ATLAS SE
.  W287AX2KM018279            2019         VOLK            TIGUAN SE
   W287AX1KM015972            2019   —     VOLK            TIGUAN SE
   VW167AJ4GM402420           2016         VOLK               ]ETCA S
   vWNS7Bu2KM022BS9           2019         VOLK               JETAS
   VWN57BU2KM11753O           2019         VOLK               JEUAS
   VWN5ThUSKMO471R2           2019         VOLK               ]EJTAS
  3VW2B7AJ4HM259681           2017         VOLK               JETTA S
  3VW4T7A]3HM250072           2017         VOLK             JEUA GLI
  1VWGT7A31HCOO399O           2017         VOLK            PASSAT SE
  1V2MR2CA2KCS1376O           2019         VOLK            ATLAS SEL
  WVGBV7AX2HKOO9177           2017         VOLK             TIGUAN S
  WVGBV7AX6GK000433          2016          VOLK             TIGUAN S
 WVGBV7AX7GW576461           2016          VOLK            TIGUAN S
 WVGEV7AX8HW5O8476           2017         VOLK             TIGUAN S
 WVGBV7AX9HKO4456            2017         VOLK             TIGUAN S
 1V2XR2CA3KC522948           2019         yOLK              ATLAS SE
 1VWAT7A30G052120            2016         VOLK              PASSATS
 1VWAT7A35H020345            2017         VOLK              PASSAT S
 3VWL.17MXGM259304           2016         VOLK             JErrA SEL
 1V2MR2CA8KC582551           2019         VOLK             ATLAS SEL
 3VWCB7BU1KM249498           2019         yOLK               JETfAS
   W2B7AX7KM178349           2019         VOLK            TIGUAN SE
 1V2RR2CA3KC584374           2019         VOLK             ATLAS SEL
  W2B7AX8KM 155212           2019         VOLK            TIGUANSE
  V2NR2CA4KC551463           2019         VOLK       ATLASSEL PREMIUM
 1V2NR2CA9KC539907          2019          VOLK       ATLAS SEL PREMIUM
  V2NR2CA3KC538414          2019         VOLK        ATLAS SEL PREMIUM
 1V2UR2CA2KC525231          2019          VOLK             ATLAS SE
1V2NR2CAXKCS761O8           2019         VOLK        ATLAS SEL PREMIUM
WAUF2AFC6EN1S1394           2014         AUDI                   S6
WAUE8GFF6G1O938O6           2016         AUDI         A3 PREMIUM PLUS
STDJKRFH8FS183878           2015         TOYT          HIGHLANDER XLE
5XYPG4A37GG015481           2016           KIA           SORENTO LX
JTEBU5JR7J5572884           2018         TOYT     4RUNNERSR5/5R5 PREMIUM
3CZRU6H79GM729342           2016         HOND              HR-V EXI
2T2ZZMCA1GCO23565           2016          LEXS              RX 350
4T1BF1FK3HU672253           2017         TOYT             CAMRY It
5$ABK1GG9HUO4491O           2017         LEXS               ES 350
5TDDZ3DC1H5146882  -   —    2017         TOYT            SIENNA XLE

                                                   Page 2                  VCI FPR Union VW (11-8-19)
                                                                                  -
 Volkswagen of Union



                         1i
         SN/yIN        YearMake                         Model
  5TFAX56N5KX142336      2019         TOYT               IA DOUBLE CAB
   JTHBA1D26G5023835     2015          LEXS               IS 200T
  JTHBW1GG8G211427S      2016          LEXS               ES 300H
  11HCM1D28G5012508      2016   —      LEXS                15300
  SALWR2TF2EA39O5O8      2014         LNDR      RANGE ROVER SPORT SC
  WA112AfP7GA012632      2016         AUDI         05 PREMIUM PLUS
  2T3NFREV3HW3718O5      2017         TOYT               RAV4SE
  3GTU2PEJ0GG161444      2016         GMC        SIERRA K1500 DENALI
  3GTU2PEJ6GG300556      2016         GMC        SIERRA 1(1500 DENAU
  3TMDZ5BN2HMO21339     2017          TOYT       TACOMA DOUBLE CAB
  WBASB3C51GG2597?9     2016         BMW                   535 Xl
 W8A7F2C54GG421170      2016         BMW                   750 XI
  1C4BJWDGXFL53S45G     2015          JEEP    WRANGLER UNLIMITED SPORT
  1GT12TEG0JF266445     2018          GMC          SIERRA 1(2500 SIT
  1GW2CECXGZ284800      2015          GMC            SIERRA 1(1500
 3GTU2PEC7GG 142021     2016         GMC         SIERRA K1500 DENALI
 2T2ZZMCA6GCO246O1      2016          LEXS                RX 350
 2G1105SA8G9171241      2016         CHEV              IMPALALT
 5FRYD4H45GB060923      2016         ACUR         MDX TECHNOLOGY
 5NPE34AB3HH497113      2017         HYUN           SONATA SPORT
 5TFt25AN1KX173224      2019         TOYT       TACOMA DOUBLE CAB
   UXKROC53FOPO3217     2015         BMW             X5 XDRIVE35I
  H4KC1F56FC000583      2015         ACUR               RLX TECH
  ThDL5EF2H5008097      2017         LEXS                15 4601
   9XFC1F99GE200843     2016        HOND            CIVIC TOURING
   GNFLEEK3GG219536     2016         CHEV             EQUINOX L5
 4T1BK1E89GU222764     2016          TOYT            AVALON XLE
 SN1AZ2MHXFN2O7O55     2015          NISS             MURANO S
JN8AS5MT5FW152480      2015          NISS          ROGUE SELECTS
2C4RDGBG7FRE69O55      2015         DODG         GRAND CARAVAN SE
1VWBA7A36JC006065      2018         VOLK               PASSATSE
WVWKR7AUOKW9O2897      2019         yOLK               E-GOLF SE
WVWKR7AU7KW9O9412      2019         VOLK               E-GOLF SE
3VWN57BU3KM 225607     2019         VOtK                JEUA S
1V2UR2CA5KC518421      2019         VOLK               ATLAS SE
1V2MR2CA7KC594156      2019         VOLK              ATLAS SEL
3W2B7AX1KM 174510      2019         VOLK              TIGUAN SE
3VWC57BU2KM227209      2019         VOLK                JEUAS
3WOB7AX3KM 162401      2019         VOLK              TIGUAN S
3VWCB7BU5KM221O79      2019         VOLK                JEUAS
1V2MR2CA1KC591446      2019         VOLK              ATLAS SEL
WVWKR7AU4KW91O453      2019         VOLK              E-GOLF SE

                                               Page 3                    VCI FPR Union VW (11-8-19)
                                                                                -
 Volkswagen of Union



 c
                            Year
                                                 -




                                     Make                     Model
  1V2URZCAKC58O155           2019     VOLK                    ATLAS SE
  1V2MR2CA4KC564645          2019     VOLK                   ATLAS 5EL
  3VVOB7AX7KM 181338         2019     VOLK                   TIGUAN S
  3VW5T7BU0KM229247          2019     VOLK                   JETTA GLI
  3W0B7AX9KM177968           2019     VOLK                   TIGUAN S
  WVWWA7AUCKW178475          2019    VOLK                      GOLF R
  3VW5T7AU4KM031689          2019     VOLK                GTI AUTOBAHN
  3W267AX3KM184665           2019    VOLK                   TIGUAN SE
  3VWE57BU7KM246556          2019    VOLK                    JEUA SEL
 3W2B7AX7KM 185866           2019    VOLE                   TIGUAN SE
 3VWC57BU2KM242695           2019    VOLK                     JETA S
 3W2 B7AX2KM 175410          2019    VOLK                   TIGUAN SE
 3VWC57BU2KM250392           2019    VOLE                     JEHAS
 3W2B7AX7KM184796            2019    VOLK                   TIGUAN SE
 1V2LR2CA8KC576664          2019     VOLK                    ATLAS SE
 1V2LR2CA4KC595373     -    2019     VOLK                    ATLAS SE
 1V2NR2CA1KC566440          2019     VOLK              ATLAS SEL PREMIUM
 3VWCS7BU1KM 246611         2019     VOLE                     JETtA S
 3W2B7AX2KM056305           2019     VOLE                   TIGUAN SE
 1V2UR2CA7KC549220          2019     VOLK                    ATLAS SE
 3VWE57BUGKM113318          2019     VOIK                   JETTA SEC
 3VW5VAU3KM016293           2019     VOCK                GTI AUTOBAHN
 1V2UR2CA3KC568167          2019     VOLK                    ATLAS SE
 1V2GR2CA5KC543767          2019     VOLK                    ATLAS S
 1V2UR2CA0KC544845          2019     VOLK                   ATLAS SE
WVWHR7AN5KEO31228           2019     VOLE                  ARTEON SEL
3W2B7AX1KM197186            2019    VOLK                   TIGUAN SE
3W2B7AX6KM198561            2019    VOLK                   TIGUAN SE
3W2B7AX6KM196941           2019     yOLK                   TIGUAN SE
1V2GR2CA5KC514317          2019     VOLK                     ATLAS S
1V2DP2CA4KC573884          2019     VOLK     —              ATLAS SE
1V20P2CA5KC573862          2019     VOLK                    ATLAS SE
1V2DP2CA8KC573368          2019     VOLK                    ATLAS SE
1V2LR2CA7KC537077          2019     yOLK                    ATLAS SE
1V21R2CA7KC579698          2019     VOLK                    ATLAS SE
1V2MR2CA3KC584708          2019     VOLK                   ATLAS SEC
3VW5T7AU0KM026232          2019     VOLK                GTI AUTOBAHN
1V2XR2CA7KC507806          2019     VOLK                    ATLAS SE
1V2UR2CA4KC582451          2019     VOLK                    ATLAS SE
1V2XR2CA7KC519325          2019     VOLK                    ATLAS SE
WVWWA7AU9KW17I895          2019     VOLK                     GOLF R
WVWWA7AUXKW196241          2019     VOLK                     GOLF R

                                                     Page 4                VCI FPR Union VW (11-8-19)
                                                                                  -
 Volkswagen of Union




SN/VIN                  Year             c            Model
  WVWWA7AUXKW199835      2019     VOLK                  GOLF R
  3VWE57BU3KM247820      2019     VOLK                lEnA SEC
  3VWE57BU3KM249373     2019      VOLK                IEUA SEL
  3VWE57BU4KM210663     2019      VOLK               JEHA SEC
  3VWE57BU5KMO7008      2019      VOLK               JETASEL
  3VWE57BU5KM240142     2019      VOLK               JETTA SEI
  3VWE57BU5KM247205     2019      VOLK               JEHA SEC
 3VWE578U7KM236304      2019      VOLK               JETTA SEC
 3VWC57BU3KM241619      2019     yOLK                  JETTAS
 3VWE57BU7KM250672      2019     VOLK               JEHA SEL
 3VWE57BU7KM251630      2019     VOLK                JETTA SEL
 3VWC57BU0KM253114      2019     VOLK                  JETA S
  1V2UR2CA8KC577205     2019     VOLK                ATLAS SE
 1V2UR2CA3KC568752      2019     VOLK                ATLAS SE
 3VW5T7AU9KM030988      2019     VOLK            GTI AUTOBAHN
 3VW517AU9KM031526      2019     yOlK            Gil AUTOBAHN
 3VW5VAUXKMO31857       2019     VOLK            GTI AUTOBAHN
 3VW5VBU4KM185172       2019     yOLK               JETTA GLI
 3VW5T7BU8KM205522      2019     VOLK               JETTAGU
 3VW5T7BUXKM22839S      2019     VOLK               JETTA GLI
 3VW6T7AUOKMO285S3      2019     VOLK            GTI AUTOBAHN
 3VWC57BU3KM243242      2019     yOLK                 JEHA S
 3VWC57BU3KM245637      2019     VOLK                 JEHA 5
 3VWC578U3KM248800     2019      yOLK                 JETTA 5
 3VWC57BU3KM251938     2019     yOLK                  JEITA $
 3VWC57BU3KM255469     2019     VOLK                  JEHA S
3VW617AU0KM030138      2019     VOLK             GTI AUTOBAHN
3VWC578U2KM251008      2019     VOLK                  JETA S
3VWE5?BU8KM251488      2019     VOLK               JETTASEL
1V2MR2CA4KC582238      2019     VOLK               ATLAS SR
1V2MR2CA6KC5?8823      2019     yOLK               ATLAS SEC
1V2UR2CA2KC538125      2019     VOLK                ATLAS SE
1V2UR2cA2KC542238      2019     VOLK                ATLAS SE
3VWC57BU7KM239551      2019     VOLK                 JEUAS
1V21R2CA8KC529893      2019     VOLK                ATLAS SE
3VWC57BU5KM249589      2019     yOLK                 JETTA S
3VWC57BU5KM254257      2019     VOLK                 JETTAS
3VWC57BU6KM239332      2019     VOLK                 JETTA S
3VWC57BU6KM24105       2019     VOLK                 JEHA S
3VWCS7BU6KM24114S      2019     yOLK                JEHAS
3VWC575U6KM241758      2019     VOCK                JETTA S
3VWC578U6KM242778      2019     VOLK                JEHAS

                                             Page 5              VCI FPR Union VW (11-8-19)
                                                                        -
 Volkswagen of Union




         SN/yIN          .ear     Make                  Modelf
    W2B7AX7KM18....       2019      VOLX               TIGUAN SE
   VWC57BU6KM252985       2019      VOLK                  JEUAS
   VWc7BU6KM257507        2019     VOLK                   JETtAS
   vWc57BU7KM20GS20      2019      VOLK                   JETTA S
   VWC57BU7KM222989      2019      VOLK                   JEHAS
   Vw;E57BU0KM247600     2019      VOLK                JEUA SEL
   VWE57BU2KM245413      2019      yOLK                JEHA SEL
  3VWE57BU2KM255343      2019      VOLK                JEHA SEC
  3VWC57BU2kM242633      2019      VOLK                  JEUA S
  1V2RR2CA2KCS82700      2019      VOLK               ATLAS SEC
  1V2UR2CA3KC582750      2019      VOLK                ATLAS SE
  1V2UR2CA4KC606652      2019      yOLK                ATLAS SE
  1V2UR2CA6KC5 28309     2019      VOLK                ATLAS SE
  1V2UR2CA6KCS3O19O      2019      VOLK                ATLAS SE
  1V2UR2CASKC581O12      2019      VOLK                ATLAS SE
   VWC57BU7KM248914      2019      VOLK                  JEHA S
  3VWC57BU7KM253529      2019     VOLK                  JEUA S
 3VWCS7BU8KM 167579     2019      VOLK                  JEHA S
 3VWC57BU8KM 247402     2019      VOCK                  JEUA S
 3VWC572U8KM247772      2019      VOLK                  JETTA S
 3VWC57BU8KM252910      2019      VOLK                  JETTA S
 3VWC57BU9KM198775      2019      VOLK                 JEITA 5
 3VWC57BU9KM216255      2019      VOLK                  JETTA S
 3VWC5ThU9KM232455      2019      VOCK                 JETIA S
 3VWC57BUOKM256000      2019      VOLK                 JETTA S
 3VWCS7BU1KM19874O      2019      VOLK                 JEITA S
 3VWC57BU1KM241$59      2019      VOLK                 JETTA S
 3VWC57BU1KM247743      2019      VOLK                 JEHA S
 3VWC57BU1KM255907      2019      VOLK                 JETtA S
 3W2B7AX1KM174619       2019      VOLK               TtGUAN SE
 1V2UR2CA9KC539367     2019       VOLK                ATLAS SE
3VWC57BU1KM257494      2019      VOLK      —           JEUAS
1V2MR2CA6KC596190      2019      VOLK      —         ATLAS SEC
1V2MR2CA7KC586171      2019      VOLK                ATLAS SEL
WVWBR7AN4KEOO8495      2019      VOLK               ARTEON SE
WVWDR7AN3KEO27O94      2019      VOLK               ARTEON SEC
WVWER7AN6KEO2G297      2019      VOLK          ARTEON SEL PREMIUM
3VV2B7AXXKM100177      2019      yOLK               TIGUAN SE
3W2B7AXXKM148908       2019      VOLK               TIGUAN SE
3W2B7AXXKM200246       2019      VOLK               TIGUAN SE
3W3B7AX5KM 135181      2019      VOLK               TIGUAN SE
3W4B7AXOKMO?7419       2019      yOlK          TIGUAN SEC PREMIUM

                                               Page 6               VCI FPR Union VW (11-8-19)
                                                                           -
 Volkswagen of Union




        SN/yIN          Yeaj Make                 Model
   W467AX2KM089541       2019     yOLK     TIGUAN SEL PREMIUM
   VV487AX3KM107562      2019     VOLK     TIGUAN SEL PREMIUM
   W4B7AX3KM12n33        2019     VOLK     TIGUAN SEL PREMIUM
   VWC57BU0KM244686      2019     VOLK             JEHAS
   VWC57BUOKM2517O4      2019     VOLK             JEHAS
  3W2B7AX1KM186964       2019     VOLK          TIGUAN SE
  3W2B7AX2KMfl6325       2019     VOCK          TIGUAN SE
  3W2B7AX2KM 162083      2019     VOCK          TIGUAN SE
  3W0B7AX7KM181579       2019     yOLK           TIGUAN 5
  3W0B7AX9KM177839       2019     VOLK           TIGUAN S
  3W2B7AX0KM146472       2019    VOLK           T1GUAN SE
  3W2B7AX0KM153938       2019     VOLK          TIGUAN SE
  3W287AX0KM161554       2019    VOLK           TIGUAN SE
   W287AX0KM165152       2019    VOLK           TIGUAN SE
   W2B7AX0KM173445      2019     VOLK           TIGUAN SE
 3W4B7AX5KM127473       2019     VOLK     I!GUAN SEL PREMIUM
 3W4B7M5KM181047        2019     VOLK     TIGUAN SEL PREMiUM
 3VV4B7AX6KM049155      2019     VOLK     TIGUAN SEL PREMIUM
 3W4B7AXGKM11412O       2019     yOLK     TIGUAN SEC PREMIUM
 3W4B7AX7KM070757       2019     VOCK     TIGUAN SEC PREMIUM
 3W4B7AX7KM 189165      2019     VOLK     TIGUAN SEL PREMIUM
 3W4B7AXXKM095877       2019     VOLK     TIGUAN SEC PREMIUM
 1V2MR2CA9KC597947      2019     VOCK           ATLAS SEL
 3VWN578U1KM237352      2019     yOLK             JEHA S
 3VWN57BU2KM234427      2019     VOLK             JErrA S
 3VWN578U2KM242642      2019    yOLK              JE1TA S
 3VWN57BU3KM110084      2019     VOLK             JEHAS
 3VWN578U5KM233630      2019    VOLK             JEUA S
 3W2B7AX3KM 174069      2019    yOLK           TIGUAN SE
 3W2 B7AX1KM 144133    2019     VOLK           TIGUAN SE
3VWC578U2KM217165      2019     VOLK             JEUAS
3VWFD7AT1KM 714507     2019     VOLK            BEETLES
3W2B7AX7KM183907       2019     VOLK           TIGUAN SE
3VWC57BU2KM 219823     2019     VOLK             JEUA S
3VWC57BU2KM236007      2019     VOLK             JEUA S
3VWC57BU2KM245046      2019     VOLK             JEHA S
3VWCS7BU4KM 238096     2019     VOLK             JEHA S
3W2B7AX8KM115485       2019     VOLK           TIGUAN SE
3VWSDAAT5KM511452      2019     VOLK            BEETLE S
3VW5DAAT7KM511O81      2019     VOLK            BEETLE S
3VW5DAAT7KM5I13O7      2019     VOCK            BEETLE S
3VW5DMTXKM500978       2019     VOLK            BEETLES

                                         Page 7                 VCI FPR Union VW (11-849)
                                                                      -
 Volkswagen of Union




        SN/yIN          Year   Make                      Model   .




  3VWC57BU9KM253693     2019     yOLK                      JEHA S
   VWCS7BUXKM234988     2019     VOLK                      iEHAS
   VWC57BUXKM2SOS58     2019     VOU(                      JETA S
   VWCB7BUOKM243GS9     2019     VOLK                      JETA S
   VWCB7BU1KM224858     2019     VOLK                      JEHA S
   VWE57BU9KM241259     2019     VOLK                    JEHASEL
   W0B7AX2KM177679      2019     yOLK                    TIGUAN S
   VWCB78U6KM248976     2019     VOLK                      JEHA S
   VWCB7BU8KM249O4      2019    yOLK                       JE1TA S
  3VWCB7BUXKM22386$     2019    VOLK                      JETrAS
  3VWES7BU9KM2O1C62     2019    VOLK    -               JEHA SEL
  3W257AX5KM161890      2019    VOLK                    TIGUAN SE
 3W287AX6KM157136       2019    VOLK                    TIGUAN SE
 3VWC57BU4KM247865      2019    VOLK                      JEHA S
 3VWC5?BU4KM252659      2019    VOCK                      JEHA S
 3VWC5ThU4KM253214      2019    VOLK                      JEHA S
 3VWC57BU4KM254072     2019     VOLK                      JEHA S
 3VWC57BU5KM245221     2019     VOCK                      JEUA S
 1V2CR2CA8KCS?9189     2019     VOLK                     ATLAS SE
 1V2LR2CAXKC559199     2019     VOLK                    ATLAS SE
 1V2MR2CA2KC574431     2019     VOIK    —               ATLAS SEC
 3W0B7AX0KM184954      2019     yOLK                    TIGUAN S
 1V2LR2CA2KC512247     2019     VOLK                    ATLAS SE
 1V2LR2CA2KC573646     2019     VOLK                    ATLAS SE
 3VWFD7AT1KM7174O7     2019     VOLK                     BEETLE S
 3VWFD7AT3KM716761     2019     VOLK                    BEETLE S
 3VWFD7AT6KM717032     2019     VOCK                    BEETLE S
3VWFD7AT7KM719O78      2019    VOLK                     BEETLE S
 3W2B7AX7KM 198195     2019    VOLK                   TIGUAN SE
   W2B7AX8KM 102414    2019    VOLK                    TIGUAN SE
3W2B7AX8KM114286       2019    VOLK                   TIGUAN SE
3W2B7AX4KM057472               VOLK                   TIGUAN SE
3W2B7AX4KM164554       2019    yOLK                   TIGUAN SE
3VWFD7AT9KM717O42      2019    VOLK                     8EETLE S
3W4B7AX3KM1$2102       2019    VOLK              TIGUAN SEL PREMIUM
3W4B7AX4KM118456       2019    VOLK              TIGUAN SEL PREMIUM
1V2UR2CA8KCS21412      2019    yOLK                    ATLAS SE
3W2B7AX8KM149278       2019    VOLK         —         TIGUAN SE
3W2B7AX8KM150009       2019    VOLK                   TIGUAN SE
3W2B7AX8KM182989       2019    VOLK                   TIGUAN 5E
3W2B7AX9KM158278       2019    VOLK                   TIGUAN SE
3VV2B7AX9KM164954      2019    VOLK                   TIGUAN SE

                                                Page 8                VCI FPR Union VW (11-8-19)
                                                                             -
  Volkswagen of Union




  r      SN/VIN

    3W2B7AX9KM165540
     W2B7AX9KM 192009
                            2019
                                         Make

                                           VOLK                    TGUAN SE
                            2019           VOLK                    TIGUAN SE
     YWC57BU3KM202593       2019          yOlK                       JEUAS
     VWC578U3KM208376       2019          yOLK                       JEUA S
     VWC57BU3KM216882       2019          VOLK                       JEItA S
    3VWC57BU3KM238817       2019   .
                                          VOIK                       JEUA S
    WS.VA7AU1KW225492       2019          VOCK                       GOLF R
   WVWVA7AU4KW21O288       2019           VOLK                       GOLF R
   WVWVA7AU5KW2O9O98       2019           VOLK                       GOLF R
   WVWVA7AU5KW22933S       2019           VOLK                      GOLF R
   WVWVA7AU8KW1S6458       2019           VOLK                      GOLF R
   WVWVA7AU8KW229295       2019           VOLK                      GOLF R
   WVWWA7AU1KW192742       2019          yOLK                       GOLF R
   1V2MR2CA6KC588929       2019          VOLK                     ATLAS SEC
   1V2XR2CA3KC513294       2019          VOLK                      ATLAS SE
   1V2XR2CA4KC537426       2019          VOLK                     ATLAS SE
   WVWWA7AU3KW212523       2019          VOLK                       GOLF R
  WVWWA7AU3KW2253O5       2019           VOCK                       GOLF R
  WVWWA7AU5KW195966       2019           VOLK                       GOLF R
  WVWWA7AU5KW2113O8       2019           VOLK                       GOLF R
  WVWWA7AU6KW191O7O       2019           VOLK                      GOLF R
  WVWWA?AU7KW209348       2019           VOCK                      GOLF R
  1V2GR2CA2KC578816       2019           VOCK                      ATLAS S
  1V2GR2CA8KC544623       2019          VOLK                       ATLAS S
  1V2GR2CA9KC576593       2019          VOLK                      ATLAS 5
  1V2GR2CA9KC579820      2019           VOLK                      ATLAS S
  1V2LR2CA0KC577789      2019           VOLK                     ATLAS SE
 1V2MR2CA2KC594517       2019           VOLK                     ATLAS SEI
 3VWC57BU9KM242497       2019           yOLK                      JEUA S
 WVWWA7AU3KW21O982       2019           VOLK                       GOLF R
 3VWC57BU2KM248092       2019           yOLK                      ]EUA S
 3VWC57BU2KM248402       2019          VOLK                       JEHA S
 3VWC57BU2KM249131       2019          VOCK       -
                                                                  JEUAS
 1V2MR2CAXKC549485       2019          VOLK                     ATLAS SEL
3W2B7AX1KM 181716       2019           yOLK                     TIGUAN SE
3W2B7AX2KM165928        2019           yOLK                     TIGUAN SE
3W2 B7AX2KM 172751      2019           VOLK                    TIGUAN SE
3W2B7AX2KM 173379       2019           VOLK                    TIGUAN SE
3W2B7AX2KM197472        2019           VOLK                    TIGUANSE
3W2B7AX3KM 134378       2019           VOLK                    TIGUAN SE
3W287AX3KM162018        2019           VOCK                    TIGUAN SE
3W2B7AX3KM174301        2019           VOLK                    1YGUAN SE

                                                      Page 9                   VCI FPR Union VW f 11-8-19)
                                                                                      -
  Volkswagen of Union




         SN/yIN.        Year           Make              Model
   1V2UR2CA7KC574070       2019         VOLK              ATLAS SE
   1V2UR2CA7KC578958      2019          VOLK              ATLAS SE
   3VWG57BU9KM245658      2019          VOLK       JEUA SEL PREMIUM
   3VWH17AU4KM51331O      2019          VOLK        GOLF ALLTRACK S
   3VWH17AU6KM508030      2019          VOLK        GOLF ALLTRACK S
  3VWH17AU6KM514359       2019          VOLK        GOLFALLTRACKS
  3VWJD7AT7KM7 1929$      2019          VOLK             BEETLE SE
  W2LR2CA7KC595531        2019          VOLK             ATLAS SE
  3VWC578U2KM241403       2019          VOLK              JEUA S
  3VW5VAU1KM032797        2019          VOLK         GTI AUTOBAHN
  3VW5T7AU4KM011636       2019         VOLK          GTI AUTOBAHN
  3VW5T7AU6KM033959       2019         yOLK          GTI AUTOBAHN
  3VW517AU8KM029752       2019         VOIK          GTI AUTOBAHN
  3VW5T7AUSKMO31159       2019         VOLK          GTI AUTOBAHN
 3VW5T7AU8KM031887       2019          VOLK          Gil AUTOBAHN
 3VW5VAU9KM029470        2019          VOLK          GTI AUTOBAHN
 3VWC573U2KM250084       2019          VOLK              JEUAS
 3VW617AUOKMO3113O       2019          VOLK          Gil AUTOBAHN
 3VW6T7AU1KM029905       2019          VOLK          GTI AUTOBAHN
 3’JW6T7AU2KMOO9?13      2019          VOLK          GTI AUTOBAHN
 3VW617AU2KM029380       2019          VOLK          GTI AUTOBAHN
 3VW6VAU3KM029890        2019          VOLK         GTI AUTOBAHN
 3VW617AU6KM031276       2019          VOLK         Gil AUTOBAHN
 3VW6T7AU8KM029397       2019          VOLK         GTI AUTOBAHN
 3’dW6T7AUXKMO30096      2019         yOLK          GTI AUTOBAHN
   WIBVBU1KM22774O       2019         VOLK             JEUA GU
  VW617BU2KM 196496     2019          VOLK             JETA GU
  VWST7AU9KMO3O151      2019          VOLK          Gil AUTOBAHN
  VW6T7BU3KM233930      2019          VOLK             JETTAGU
  VW617BU4KM206770      2019          VOLK             JEHA GLI
3VW6T7BU8KM228237       2019  —       VOLK             JEUAGLI
3VW6T7BUXKM234234       2019          VOLK             JETA GLI
3VWC57BU0KM236443       2019          VOLK              JEUA S
3VWC578U0KM244087       2019          VOLK              JETTA S
3W2B7AX3KM197853        2019          yOLK            TIGUAN SE
3VV2B7AXSKM16O321       2019          VOLK            TIGUAN SE
1V2UR2CA7KC580189       2019      —   VOLK             ATLAS SE
1V2MR2CA2KC552591       2019          VOLK            ATLAS SEL
19UUA9F59CA007230
1C4R1FAG2HC704617
2T2BK18A8FC269629
3VW8T7A19EM804830

                                               Page 10                VCI FPR Union VW (11-8-19)
                                                                             -
Volkswagen of Union




       SN/yIN         Year   Make             Model.
5UXWX7C51GOR177O6
JTKCZ1BL4GAOO1445
3WOB7AXOKM 160279
3W087AX0KM180368
3W087AX4KM143646
3WOB7M6KM 178625
3W2B7AX3KM1$963$
3W2B7AX4KM175280
3W2B7AXXKM 157852
3VWC57BU0KM232263
3VWC57BU4KM216695




                                    Page 11            VCI FPR Union VW (11-849)
                                                              -
           EXifiBIT B




77G.5512
        All parts and accessories maintained at the CTE2, LLC store
 location at 2155 Route 22 West, Union, New Jersey or the service repair
 facility location at 1180 Springfield Rd., Union, New Jersey, including
 but not limited to the foregoing:
      A. All parts and accessories that are branded as being
 Volkswagen parts and accessories, or that bear the label “Genuine
 Volkswagen Parts”.

       B. All parts and accessories that are labeled or identified as
 being solely for use in connection with the operation, repair or
 replacement of existing parts and accessories on Volkswagen
 automobiles.

          C.   Any and all tires located at either CTE2 location.

        D. Any and all hydraulic lifts or other repair equipment located
 at either CTE2 location.




77Q5512
